EXHIBIT HEWLETT-PACKARD COMPANY AND SUBSIDIARIES FISCAL 2008 SEGMENT / BUSINESS UNIT INFORMATION (Revised) (Unaudited) (In millions) REVISED AMOUNTS AMOUNTS PRIOR TO REVISION VARIANCE Three months ended Twelve months ended Three months ended Twelve months ended Three months ended Twelve months ended Jan. 31, 2008 Apr. 30, 2008 Jul. 31, 2008 Oct. 31, 2008 Oct. 31, 2008 Jan. 31, 2008 Apr. 30, 2008 Jul. 31, 2008 Oct. 31, 2008 Oct. 31, 2008 Jan. 31, 2008 Apr. 30, 2008 Jul. 31, 2008 Oct. 31, 2008 Oct. 31, 2008 Net revenue:(a) Technology Services $ 2,383 $ 2,497 $ 2,542 $ 2,585 $ 10,007 $ 2,458 $ 2,568 $ 2,614 $ 2,657 $ 10,297 $ (75 ) $ (71 ) $ (72 ) $ (72 ) $ (290 ) Infrastructure Technology Outsourcing 1,327 1,383 1,465 3,603 7,778 1,252 1,312 1,393 3,531 7,488 75 71 72 72 290 Application Services 306 342 336 1,427 2,411 306 342 336 1,427 2,411 - Business Process Outsourcing 36 40 43 604 723 36 40 43 604 723 - Other - - - 58 58 - - - 58 58 - Services 4,052 4,262 4,386 8,277 20,977 4,052 4,262 4,386 8,277 20,977 - Industry Standard Servers 2,988 2,818 2,874 2,977 11,657 2,988 2,818 2,874 2,977 11,657 - Storage 977 1,043 1,038 1,147 4,205 977 1,043 1,038 1,147 4,205 - Business Critical Systems 855 919 829 935 3,538 855 919 829 935 3,538 - Enterprise Storage and Servers 4,820 4,780 4,741 5,059 19,400 4,820 4,780 4,741 5,059 19,400 - Business Technology Optimization 618 670 718 786 2,792 618 670 718 786 2,792 - Other Software 329 369 368 362 1,428 329 369 368 362 1,428 - HP Software 947 1,039 1,086 1,148 4,220 947 1,039 1,086 1,148 4,220 - HP Enterprise Business 9,819 10,081 10,213 14,484 44,597 9,819 10,081 10,213 14,484 44,597 - Notebooks 5,664 5,373 5,350 6,270 22,657 5,664 5,373 5,350 6,270 22,657 - Desktops 4,406 3,925 4,163 4,149 16,643 4,406 3,925 4,163 4,149 16,643 - Workstations 462 490 463 470 1,885 462 490 463 470 1,885 - Handhelds 89 102 90 79 360 89 102 90 79 360 - Other 170 181 188 211 750 170 181 188 211 750 - Personal Systems Group 10,791 10,071 10,254 11,179 42,295 10,791 10,071 10,254 11,179 42,295 - Supplies 4,369 4,768 4,527 4,808 18,472 4,369 4,768 4,527 4,808 18,472 - Commercial Hardware 1,883 1,975 1,718 1,846 7,422 1,883 1,975 1,718 1,846 7,422 - Consumer Hardware 1,105 901 796 918 3,720 1,105 901 796 918 3,720 - Imaging and Printing Group 7,357 7,644 7,041 7,572 29,614 7,357 7,644 7,041 7,572 29,614 - HP Financial Services 642 685 680 691 2,698 642 685 680 691 2,698 - Corporate Investments 218 230 271 246 965 218 230 271 246 965 - Total segments 28,827 28,711 28,459 34,172 120,169 28,827 28,711 28,459 34,172 120,169 - Eliminations of intersegment net revenue and other (360 ) (449 ) (427 ) (569 ) (1,805 ) (360 ) (449 ) (427 ) (569 ) (1,805 ) - Total HP Consolidated $ 28,467 $ 28,262 $ 28,032 $ 33,603 $ 118,364 $ 28,467 $ 28,262 $ 28,032 $ 33,603 $ 118,364 $ - $ - $ - $ - $ - (a) Certain fiscal 2010 organizational reclassifications have been reflected retroactively to provide improved visibility and comparability. For each of the quarters in fiscal2008, the reclassifications resulted in the transfer of revenue among the business units within the Services segment only. There was no impact on the previously reported segment financial results. HEWLETT-PACKARD COMPANY AND SUBSIDIARIES FISCAL 2009 SEGMENT / BUSINESS UNIT INFORMATION (Revised) (Unaudited) (In millions) REVISED AMOUNTS AMOUNTS PRIOR TO REVISION VARIANCE Three months ended Twelve months ended Three months ended Twelve months ended Three months ended Twelve months ended Jan. 31, 2009 Apr. 30, 2009 Jul. 31, 2009 Oct. 31, 2009 Oct. 31, 2009 Jan. 31, 2009 (b) Apr. 30, 2009 (b) Jul. 31, 2009 Oct. 31, 2009 Oct. 31, 2009 Jan. 31, 2009 Apr. 30, 2009 Jul. 31, 2009 Oct. 31, 2009 Oct. 31, 2009 Net revenue:(a) Infrastructure Technology Outsourcing $ 3,843 $ 3,762 $ 3,906 $ 4,043 $ 15,554 $ 3,903 $ 3,797 $ 3,967 $ 4,084 $ 15,751 $ (60 ) $ (35 ) $ (61 ) $ (41 ) $ (197 ) Technology Services 2,453 2,418 2,389 2,459 9,719 2,451 2,441 2,404 2,493 9,789 2 (23 ) (15 ) (34 ) (70 ) Application Services 1,632 1,541 1,442 1,579 6,194 1,593 1,502 1,399 1,538 6,032 39 39 43 41 162 Business Process Outsourcing 754 719 719 785 2,977 743 709 711 778 2,941 11 10 8 7 36 Other 65 60 64 60 249 57 51 39 33 180 8 9 25 27 69 Services 8,747 8,500 8,520 8,926 34,693 8,747 8,500 8,520 8,926 34,693 - Industry Standard Servers 2,322 1,989 2,316 2,669 9,296 2,322 1,989 2,316 2,669 9,296 - Storage 913 818 824 918 3,473 913 818 824 918 3,473 - Business Critical Systems 714 650 595 631 2,590 714 650 595 631 2,590 - Enterprise Storage and Servers 3,949 3,457 3,735 4,218 15,359 3,949 3,457 3,735 4,218 15,359 - Business Technology Optimization 594 568 563 660 2,385 594 568 563 660 2,385 - Other Software 284 312 284 307 1,187 284 312 284 307 1,187 - HP Software 878 880 847 967 3,572 878 880 847 967 3,572 - HP Enterprise Business 13,574 12,837 13,102 14,111 53,624 13,574 12,837 13,102 14,111 53,624 - Notebooks 4,907 4,706 4,803 5,794 20,210 4,907 4,706 4,803 5,794 20,210 - Desktops 3,308 2,977 3,098 3,481 12,864 3,308 2,977 3,098 3,481 12,864 - Workstations 333 287 299 342 1,261 333 287 299 342 1,261 - Handhelds 57 47 32 36 172 57 47 32 36 172 - Other 187 193 209 209 798 187 193 209 209 798 - Personal Systems Group 8,792 8,210 8,441 9,862 35,305 8,792 8,210 8,441 9,862 35,305 - Supplies 4,050 4,103 3,949 4,430 16,532 4,050 4,103 3,949 4,430 16,532 - Commercial Hardware 1,239 1,193 1,085 1,261 4,778 1,239 1,193 1,085 1,261 4,778 - Consumer Hardware 692 620 626 763 2,701 692 620 626 763 2,701 - Imaging and Printing Group 5,981 5,916 5,660 6,454 24,011 5,981 5,916 5,660 6,454 24,011 - HP Financial Services 636 641 670 726 2,673 636 641 670 726 2,673 - Corporate Investments 196 188 193 191 768 196 188 193 191 768 - Total segments 29,179 27,792 28,066 31,344 116,381 29,179 27,792 28,066 31,344 116,381 - Eliminations of intersegment net revenue and other (372 ) (409 ) (481 ) (567 ) (1,829 ) (372 ) (409 ) (481 ) (567 ) (1,829 ) - Total HP Consolidated $ 28,807 $ 27,383 $ 27,585 $ 30,777 $ 114,552 $ 28,807 $ 27,383 $ 27,585 $ 30,777 $ 114,552 $ - $ - $ - $ - $ - (a) Certain fiscal 2010 organizational reclassifications have been reflected retroactively to provide improved visibility and comparability. For each of the quarters in fiscal2009, the reclassifications resulted in the transfer of revenue among the business units within the Services segment only. There was no impact on the previously reported segment financial results. (b) As a result ofHP’sadoption in fiscal 2009 of the revenue recognition standards related to multiple-deliverable revenue arrangements and revenue arrangements that included software, certain previously reported segment and business unit results have been restated. The adoption primarily impacted the Services, Enterprise Storage and Servers and Personal Systems financial reporting segments.
